Case 3:18-cv-00125-RGJ-CHL Document 14 Filed 03/13/19 Page 1 of 2 PageID #: 57




                         United States District Court
                         Western District of Kentucky
                                Louisville Division

Roy C. Neal
           Petitioner


vs.                                                          No. 3:18CV-125-RGJ


Lelia A. Vanhoose, et al.
            Respondents




      Respondent Beshear’s Motion to File Response to Objections to Report

                               *************

       Respondents Vanhoose, Parks, Brock, Bolcas, Carson, Chandler, Mudd,

Powers, and Spears have filed their Objections to Magistrate Judge’s Report and

Recommendations. DN 13. They object to the recommendation that Respondent

Beshear (Attorney General of Kentucky) be dismissed as a party. Pursuant to Local

Rule 72.2, Respondent Beshear requests permission to file the response tendered

with this motion. A response is necessary because the objections assert arguments

not previously raised in the pleadings and which are not well grounded.
Case 3:18-cv-00125-RGJ-CHL Document 14 Filed 03/13/19 Page 2 of 2 PageID #: 58




                                     Respectfully Submitted,




                                     ANDY BESHEAR
                                       Attorney General of Kentucky

                                     /s/ James C. Shackelford

                                     James C. Shackelford
                                       Assistant Attorney General
                                       Office of the Attorney General
                                       1024 Capital Center Drive
                                       Frankfort, Kentucky 40061-8204
                                       (502) 696-5342
                                       Counsel for Respondent Beshear


                        NOTICE AND CERTIFICATE

      On March 13, 2019 I electronically filed this document through the ECF

system which constitutes service on Hon. Maureen Sullivan and Hon. Kristin

Wehking, both ECF participants.

                                     /s/ James C. Shackelford_______________
                                     Assistant Attorney General
